  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOSEPH KRIZ,                      )
                                  )
       Plaintiff,                 )
                                  )         CIVIL ACTION NO.
       v.                         )          2:18cv731-MHT
                                  )               (WO)
LYN HEAD, current member          )
of the Alabama Board of           )
Pardons and Paroles, in           )
her official and                  )
individual capacities,            )
et al.,                           )
                                  )
       Defendants.                )

                               OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this case seeking restoration of his

parole      review     date.      The    defendants       asked   for

permission to file a motion to dismiss this case as

moot    due    to    the   plaintiff    receiving   the    requested

relief,       that   is,   reinstatement    to   eligibility      for

parole consideration, as he was scheduled for parole

consideration.        See Notice from Parole Board (doc. no.

15-1).        In plaintiff's response to an order that he
address (i) whether the defendants should be allowed to

file a motion to dismiss, and (ii)                the defendants'

argument that this case is due to be dismissed as moot,

the plaintiff states he “does agree with the defendants

that     plaintiff   is    now     parole-eligible    since     the

defendants      ha[ve]     removed        the   parole-bar     from

plaintiff.      Plaintiff does agree that the plaintiff’s

issue of being parole barred is now moot before this

court and this case be dismissed without prejudice.”

Response (doc. no 17) at 1.              Pursuant to the order of

the United States Magistrate Judge, the defendants then

moved     to   dismiss    on     these    grounds.     The    court

concludes, based on the plaintiff’s earlier response

(doc. no. 17), that the motion to dismiss should be

granted and the case dismissed without prejudice.

       An appropriate judgment will be entered.

       DONE, this the 4th day of January, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
